Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendment, arguments) is acknowledged.
After amendment, claims 1-11, 13, 15, 17, 22, 28-30, and new claim 32 are pending and examined on the merits as drawn to the elected peptide species below:  SEQ ID NO: 5 (Val Ile Tyr Ser Arg Ile Asn Cys Arg).
Any rejection no longer of record has been overcome by amendment.
The examiner is open to interview to advance prosecution on the merits.

Election/Restrictions - Maintained
Species Election
Applicant’s election without traverse of the peptide species of SEQ ID NO: 5 - Val Ile Tyr Ser Arg Ile Asn Cys Arg in the telephonic interview with Daniel O’Brien, held 3/24-25/22 is acknowledged.


Potentially Allowable Subject Matter – Elected Peptide Species SEQ ID NO: 5; Methods;
Maintained
	Claims 1-11, 13, 15, 17, and 30, as drawn to the elected species would be allowable if the rejections of record be addressed fully.  The method of making and method of using (treating hypertension, part of claim 30) was not found reasonably taught or suggested by the prior art of record, and further shows unexpected improved ACE inhibitory effect over the known valid control; see results for elected peptide SEQ ID NO: 5 comprising the known tripeptide control VIY in Table 3 versus that of the known tripeptide control VIY in Table 5: 

    PNG
    media_image1.png
    375
    784
    media_image1.png
    Greyscale

	[ ]
	
    PNG
    media_image2.png
    301
    819
    media_image2.png
    Greyscale

Were the claims amended to the elected species and all rejections of record addressed, the claims would be in condition for allowance.  [But see the 35 USC 112(b) rejection over claim 30’s “healthy” blood pressure, which lacks a standard and is indefinite as such.]  
By example of the closest prior art of record, Lee et al. (“A novel angiotensin 1 converting enzyme inhibitory peptide from tuna frame protein hydrolysate and its antihypertensive effect in spontaneously hypertensive rats,” Hood Chemistry 118:96-102,2010 (also cited in the IDS of 12/13/21)) teach examples of such inhibitors but none that teach or suggest a method of making or a method of using (to treat hypertension) peptide elected of SEQ ID NO: 5 

Improper Markush Grouping Rejection - Maintained
Claims 1-11, 13, 15, 17, 22, 28-30, and 32 remain rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y); 803.02.
The Markush groupings here are each drawn to fully distinct peptides all found to be improper because the alternatives defined by the Markush groupings do not share both a single structural similarity AND a common use for the following reasons.  Here, all the peptides are distinct (see by example e.g. elected peptide SEQ ID NO: 5 - VIYSRINCR versus elected peptide SEQ ID NO: 4 – VSVVQYSR).  Thus, there is no single structure similarity or substantial structural feature present to permit a coextensive search without a serious burden of each of the peptides.  Each is an independent and distinct compound.
To overcome this rejection, applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Response to Arguments/Amendment
	Applicant’s argument requesting the rejoinder of peptide SEQ ID NOS: 6-8 on the grounds that each contains smaller fragments found within elected peptide SEQ ID NO: 5 and therefore should be rejoined based on a substantial structural feature and common has been fully considered but is not found persuasive.  Had applicant originally elected a species in the opposite direction (e.g. a smaller fragment of peptide SEQ ID NOS: 6, 7, or 8) and such been found allowable – then rejoinder of SEQ ID NO: 5 would have been permitted, since a larger peptide bearing an allowable fragment therein, would thus equally be allowable and have been searched based on the overlapping structure therein.  However, the opposite is not true and thus this argument is not found persuasive, as a new search would not be required to search and see if a smaller fragment therein is not reasonably taught or suggested by the prior art.
Prior Art Made of Record But Not Relied Upon – Previously Noted
	Lee et al.,“A novel angiotensin 1 converting enzyme inhibitory peptide from tuna frame protein hydrolysate and its antihypertensive effect in spontaneously hypertensive rats,” Hood Chemistry 118:96-102,2010 (also cited in the IDS of 12/13/21).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654